Citation Nr: 1129751	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  10-20 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include PTSD.

2.  Entitlement to service connection for erectile dysfunction (ED), to include as secondary to PTSD.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to March 1972

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in October 2008 by the St. Louis, Missouri, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified in March 2011 before the undersigned Veterans Law Judge (VLJ), seated at the RO.  A transcript from this hearing has been made and is included in the claims file.

The Board notes that, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that claims for service connection for PTSD also encompass claims for service connection for all psychiatric disabilities afflicting a Veteran based on a review 
of the medical evidence.  The medical evidence indicates that the Veteran has been diagnosed as having a depressive disorder, NOS.  Thus, the claim of service connection for PTSD is recharacterized as an acquired psychiatric disability, to include PTSD, as stated on the title page of this decision.

The Veteran has contended that his PTSD caused or aggravated his erectile dysfunction.  Based on this assertion, the Board finds that the Veteran's ED claim is inextricably intertwined with the PTSD claim and therefore may only be considered when the development is completed on the PTSD claim.  Accordingly, they must be considered together, and thus a decision by the Board on the Veteran's ED claim would at this point be premature.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

The claims are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

In a March 2009 stressor statement, the Veteran contended that he had been sexually assaulted by his training NCO in 1970 and forced to perform oral sex on him under gunpoint.  He subsequently served in Germany where he has asserted exposure to significant racial tensions and race riots.  He has stated that he was part of a surprise inspection team of the barracks and turned in several soldiers for drug possession.  As a result he has claimed that he was targeted and his life was threatened by other soldiers.  He reported that one night he returned to his barracks and found another soldier was sleeping in his bunk.  When he shook him he found that he had been stabbed to death.

He stated that a grenade was rolled into a disco he was in.  Several people were injured and killed.  Finally, he has claimed that several soldiers attacked him in the shower.  Luckily he had a pistol with him and he fired it scaring them away.

 The Veteran testified at his March 2011 Travel Board hearing that he had been sexually assaulted during armorer school training.  He further testified to racial tensions and drug usage during his service in Germany.  His being part of a surprise inspection team resulted in threats on his life leaving him in constant fear for his life. 

A psychiatrist from the St. Louis VAMC has diagnosed PTSD, and depressive disorder.  In March 2008, the Veteran's private provider, Dr. Liss, diagnosed him with PTSD-Vietnam combat syndrome with depression and OCD.  He further noted that active and progressive symptoms satisfied all criteria of DSM IV. 

The Veteran has alleged several theories regarding his diagnosed PTSD.  He claimed that his PTSD was the result of sexual trauma; as a result of death threats from other soldiers; as a result of discovering a murdered soldier in his bunk; as a result of personal assault by several soldiers in a shower; and, as a result of a grenade exploding in a disco.  To date, VA has not acknowledged the occurrence of the reported military sexual trauma, personal assaults, or non-combat stressors claimed, but further efforts to verify their existence is in order.  

Review of the record indicates that this matter has not been developed according to VA law or policy where the alleged stressor is a personal or sexual assault.  A PTSD claim that is based upon personal assault involves different considerations. 38 C.F.R. § 3.304(f)(3).  In Patton v. West, 12 Vet. App. 272, 280 (1999) (quoting Cohen v. Brown, 10 Vet. App. 128, 145 (1997), the United States Court of Appeals for Veterans Claims recognized that it had at one point held "an opinion by a mental health professional based on a post-service examination of the veteran cannot be used to establish the occurrence of a stressor[.]" The latter statement, however, had been made in the "context of discussing PTSD diagnoses other than those arising from personal assault." Id.  As to personal-assault cases, the Court noted that VA had provided for special evidentiary development procedures, "including interpretation of behavior changes by a clinician and interpretation in relation to a medical diagnosis." Id.

The Board specifically notes that if a PTSD claim is based on a claimed inservice personal or sexual assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; tests for sexually- transmitted diseases; and roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. See M21-1MR, Part IV, Subpart ii, Chapter 1, Section D, Subsection 17 (Dec. 13, 2005); 38 C.F.R. § 3.304(f)(3).

VA will not deny a PTSD claim that is based on inservice personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(3).  In this instance, compliance with the various regulatory requirements and the Manual provisions pertaining to personal assault, including sexual trauma, was not effectuated by the RO.  Remand is required to effectuate these actions.

The Veteran has contended that his PTSD caused or aggravated his erectile dysfunction (ED).  Based on this assertion, the Board finds that the Veteran's ED claim is inextricably intertwined with the PTSD claim and therefore may only be considered when the development is completed on the PTSD claim.  Accordingly, they must be considered together, and thus a decision by the Board on the Veteran's ED claim would at this point be premature.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  The issue of entitlement to service connection for ED is also remanded.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be furnished an appropriate VCAA letter as to entitlement to service connection for an acquired psychiatric disability, to include PTSD, as a result of personal assault during military service. This letter should advise the Veteran of the evidence necessary to substantiate his claim, specifically a claim of PTSD based upon sexual and personal assault. The notice should advise the Veteran that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressors in accordance with 38 C.F.R. § 3.304(f)(5).

Examples of such evidence include, but are not limited to: statements from fellow servicemen; records from law enforcement authorities, mental health counseling centers, hospitals, or physicians; and statements from roommates, fellow service members, or clergy. Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. See M21-1MR, Part IV, Subpart ii, Chapter 1, Section D, Subsection 17 (Dec. 13, 2005).

The Veteran should likewise be afforded an opportunity to provide any additional information regarding the who, what, when, where, and how as to the alleged harassment, retaliation, and intimidation leading to the inservice personal assaults and resulting in his claimed PTSD.

Also, request that he provide clarifying details regarding any missing service treatment or personnel records, including but not limited to requests for transfer or leave following military sexual trauma.

2.  Obtain all VA treatment records for the Veteran's acquired psychiatric disorders, including PTSD from the St. Louis VAMC from November 2010 to the present.  

3.  Thereafter, obtain for inclusion in the claims folder any and all missing service treatment or personnel records through contact with the National Personnel Records Center, the applicable service department, or other source.  The Veteran's DD Form 214 indicates that his last duty assignment and major command was HHC, 1st Battalion, 51st Infantry, USAREUR. Unit records from the HHC, 1st Battalion, 51st Infantry, USAREUR from June 1970 to March 1972 should be obtained to determine if the Veteran served in that unit as well as to determine the circumstances of his service.

4.  Based on the Veteran's response, afford him any and all assistance due him under the VA's duty-to-assist obligation in an effort to verify his claimed stressors. That assistance should include, among other things, the preparation of a summary of the Veteran's stressor(s), followed by forwarding that summary, along with a copy of the Department of Defense Form 214, service personnel records, and all associated documents to the U.S. Army and Joint Services Records Research Center (USAJSRRC) with a request that attempts be made to corroborate the alleged noncombat stressor(s).  If additional information from the Veteran is found by the USAJSRRC to be needed to conduct meaningful research, such information must be sought from him and, if he does not then respond, no further input from the USAJSRRC need be sought.

5.  Thereafter, if and only if, a stressor is verified, then afford the Veteran a psychiatric examination.  Such examination is needed to clarify the nature and etiology of the claimed acquired psychiatric disorder, including PTSD.  The claims folder should be made available to and reviewed by the examiner.  The examination should also entail the taking of a complete psychiatric history, as well as the conduct of a mental status evaluation and all diagnostic studies deemed warranted by the examiner.  The examiner should be provided with a statement indicating which stressors have been verified.

Following a review of the relevant medical evidence in the claims file, the clinical evaluation and any tests that are deemed necessary, the VA examiner is asked to offer an opinion as to the following, providing a rationale for any opinion offered:

(a) Does the Veteran meet the diagnostic criteria set out in the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (4th ed. 1994) for PTSD?  Are the verified stressors sufficient to have caused PTSD?

(b) Considering the entire record, including that evidence following the reported in-service sexual assault, personal assaults, or other non-combat stressors, is it at least as likely as not (50 percent or more likelihood) that PTSD, began during service or is causally linked to any incident of active duty that has been verified by the RO.  
 
A complete rationale should be provided for any opinion offered.
6.  The RO/AMC should schedule the Veteran for an examination to determine the nature and etiology of any psychiatric disability other than PTSD.  All necessary diagnostic tests should be conducted.  If a psychiatric disability other than PTSD is diagnosed, the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more), that any psychiatric disability other than PTSD is related to service.  A complete rationale must be provided for any opinion offered.

7.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address of record.  It must also be indicated whether any notice that was sent was returned as undeliverable.

8.  If an acquired psychiatric disability to include PTSD is determined to be service connected, then schedule the Veteran for an appropriate VA examination for his claimed ED.  The claims folder should be made available to and reviewed by the examiner.  Any and all indicated evaluations, studies, and tests should be accomplished.  After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should render an opinion as to whether the Veteran currently has ED.  If so, an opinion should be provided as to whether it is at least as likely as not that the Veteran's ED was incurred in or aggravated by a disease or injury in service.  The examiner should also provide an opinion as to whether it is at least as likely as not that the Veteran's ED was caused or aggravated by a service-connected disability.  In rendering any opinions, the examiner should specifically consider the effects of any of the medications the Veteran has been prescribed for his claimed ED.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood). The term "at least as likely as not" does not mean "within the realm of medical possibility." Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. The examiner should provide a complete rationale for any opinions provided.

9.  Following any other indicated development, the RO/AMC should readjudicate the claims.  If any benefit is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010). 




Department of Veterans Affairs


